DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Do11uble Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No.10,607,527, 10,950,160, 10,950,161, 10,950,162, 11,043,157, 11,037,482, 11,037,482, 11,062,638, 11,158,232, 11,189,211, 11,183,099, 11,049,431, 11,289,002, 11,189,214, 11,189,214 and US Applicant 17/520,278, 17/704,734 and 17/703,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application is either anticipated by, or the obvious variation of, various claims of above US patents.  Due to the size of Double Patenting, the Examiner lists one as an example.  Applicant is encouraged to contact the Examiner if there is any concern or question.
Instant Application: 
US 11,158,232 B1 
Claim 1. A system for converting a set of image data for a six-primary color system, comprising: 
a set of primary color signals, wherein the set of primary color signals corresponds to a set of tristimulus values in XYZ color space; and 
an image data converter; 



wherein the image data converter is operable for network communication with at least one display device; 
wherein the image data converter is operable to create an updated set of primary color signals from the set of tristimulus values in XYZ color space and a first primary triad, a second primary triad, a third primary triad, and a fourth primary triad; 
wherein the set of image data includes a set of saturation data; 
wherein the set of saturation data is used to create an updated set of hue angles for the updated set of primary color signals, wherein the updated set of hue angles includes inverted hue angles; and 


wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the updated set of primary color signals. 
Claim 1. A system for displaying a six-primary color system, comprising: 

a set of image data; a set of primary color signals, wherein the set of primary color signals corresponds to a set of tristimulus values in XYZ color space; 
an image data converter; 
a set of Session Description Protocol (SDP) parameters; and at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to create an updated set of primary color signals from the set of tri stimulus values in XYZ color space and a first primary triad, a second primary triad, a third primary triad, and a fourth primary triad; 
wherein the set of image data includes a set of saturation data, 
wherein the set of saturation data is calculated using the updated set of primary color signals; wherein the set of saturation data is used to create an updated set of hue angles for the updated set of primary color signals, wherein the updated set of hue angles includes inverted hue angles; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the updated set of primary color signals.



Allowable Subject Matter
Claims 1-20 would be allowable if Terminal Disclaimer has been filed and approved and above 35 U.S.C. 112(b) rejections have been resolved.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the set of saturation data is used to create an updated set of hue angles for the updated set of primary color signals, wherein the updated set of hue angles includes inverted hue angles as claimed in independent claims 1/11/17.  The closest prior art, Hong et al. (US 2007/0165946 A1), discloses benefit of hues that lie directly opposite each on a hue wheel.  However, it fails to disclose above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613